                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Timothy Briesemeister,                                File No. 19-cv-297 (ECT/KMM)

              Plaintiff,

v.
                                                          OPINION AND ORDER
Nancy Johnston, Casandra Dallum,
Dr. Lawrence William, Dr. David Laurin,
Jolee A. Sunnarborg,

              Defendants.


Timothy Briesemeister, pro se.

Ali P. Afsharjavan, Attorney General’s Office, Saint Paul, MN for Defendants Nancy
Johnston, Casandra Dallum, Dr. Lawrence William, Dr. David Laurin, and Jolee A.
Sunnarborg.


       Pro se Plaintiff Timothy Briesemeister is civilly committed to the Minnesota Sex

Offender Program (“MSOP”). He brought this case under 42 U.S.C. § 1983 against

Defendants—employees of MSOP and the Minnesota Department of Corrections—in their

official and individual capacities alleging that they were deliberately indifferent to his

serious medical needs in violation of his Fourteenth Amendment right to substantive due

process. Briesemeister’s claims arise from Defendants’ response to his need for dental care

between May and October 2016. Briesemeister describes the relevant events in a detailed,

well-written complaint. He alleges that a missing filling led unnecessarily to oral surgery,

a four-day hospital stay, and considerable pain and suffering because of Defendants’
deliberate indifference. Briesemeister seeks declaratory and injunctive relief against

Defendants in their official capacities and damages from Defendants in their individual

capacities. Defendants have moved to dismiss the case under Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6), and their motions will be granted. Briesemeister’s

official-capacity claims must be dismissed for lack of subject-matter jurisdiction because

Briesemeister has not alleged facts showing that he has Article III standing to seek

prospective relief.   Briesemeister’s individual-capacity claims for damages must be

dismissed because they are not plausibly pleaded.

                                              I1

       Briesemeister’s allegations begin on May 24, 2016.          That day, Briesemeister

submitted a document entitled “Client Medical Request Form” informing MSOP medical

staff that he was experiencing jaw pain. Compl. ¶ 9 [ECF No. 1].2 Briesemeister’s annual

physical occurred the next day. Id. During his physical, MSOP medical staff noted that

Briesemeister had pain in his right temporomandibular joint (or “TMJ”) and that his teeth

were in poor condition. Id. Medical staff recommended Briesemeister take a pain reliever

and follow up with a dentist for further diagnosis and treatment. Id. At a follow-up



1
        Defendants bring a facial challenge to subject-matter jurisdiction. Mem. in Supp.
at 1, n.1 [ECF No. 17]. In analyzing a facial challenge, as with a Rule 12(b)(6) motion to
dismiss for failure to state a claim, all factual allegations in the complaint are accepted as
true and all reasonable inferences are drawn in favor of the plaintiff. Osborn v. United
States, 918 F.2d 724, 729 n.6 (8th Cir. 1990). In accord with these rules, the relevant facts
are drawn entirely from Briesemeister’s complaint and are accepted as true.
2
       The submission of a Client Medical Request Form seems to be the primary way
individuals committed to MSOP are expected to seek health care.

                                              2
appointment on June 6, Defendant Casandra Dallum, a dental hygienist, noted that

Briesemeister was not then experiencing pain and advised him to submit a Client Medical

Request Form if the pain returned. Id. ¶ 10.

       On June 26, Briesemeister submitted a Client Medical Request Form telling MSOP

staff that a filling in one of his teeth had fallen out while he was brushing leaving a “big

hole” and that he “need[ed] a new filling ASAP.” Id. ¶ 11. Briesemeister characterized

his situation as a “dental emergency.” Id. A dental assistant who received Briesemeister’s

request, Defendant Jolee Sunnarborg, evidently did not share Briesemeister’s view that his

situation posed an emergency; she responded that she would place Briesemeister on a list

to see a dentist who was scheduled to begin working at MSOP in September. Id.

Sunnarborg also instructed Briesemeister to notify MSOP staff and consult a nurse if he

experienced severe pain. Id.

       On June 29, Briesemeister submitted another Client Medical Request Form and a

letter to a nursing supervisor regarding what he described as “[n]egligent dental care.” Id.

¶ 12. In his letter, Briesemeister expressed dissatisfaction with MSOP’s response to his

request for a new filling and concerns about the condition of his affected tooth. Id. ¶ 12.

Briesemeister wrote: “Not only do I have a certain amount of pain, but I am most worried

that the thin wall of tooth left around the edges of my tooth after the filling fell out might

break—especially if I have to wait two months or more before this filling can be replaced.”

Id. Briesemeister also expressed skepticism regarding Sunnarborg’s assertion that a dentist

would be available “starting in September.” Id. Briesemeister wrote that “approximately

an hour before [Sunnarborg] called my unit with the message that no dentist would be


                                               3
available until September, a dentist (from DOC, as I understand it) was in health services

replacing a filling for . . . another resident on my unit.” Id.

       The next day, Briesemeister was seen by dental hygienist Dallum. Id. ¶ 13.

Briesemeister told Dallum that he was in severe pain “due to food getting stuck in the hole

where the filling was” and that he was unable to wait for treatment. Id. Dallum wrote in

Briesemeister’s dental chart that his pain level was “1” but increased to “4” at night and

became “severe” during chewing. Id. ¶ 14.3         Dallum also took x-rays and noted swelling

and possible dental pulp exposure. Id. ¶¶ 13–14; see id. ¶ 95. Dallum later reported that

she consulted by telephone with Defendant Dr. Lawrence William, a dentist employed by

the Minnesota Department of Corrections, about Briesemeister’s symptoms, and that Dr.

William concluded that emergency care was not necessary at that time. Id. ¶ 100. The

record is unclear as to whether Dr. William reviewed Briesemeister’s x-rays as part of this

consult. Id. ¶¶ 96–101.

       On July 6, Briesemeister submitted a Client Medical Request Form to a nursing

supervisor in which he requested again to be examined by a dentist. Id. ¶ 15. Briesemeister

wrote that he was experiencing more pain and difficulty eating. Id. Briesemeister received

no response to this request. Id. On July 18, Dallum spoke with Briesemeister. Id. ¶¶ 16–

17. She told him that missing fillings are not a dental emergency and provided him with




3
      Briesemeister does not allege, and the record does not indicate, what pain scale
Dallum used. It is uncertain, therefore, whether “4” is in the middle of the scale or
somewhere else.

                                               4
dental wax to use until he could be seen by a dentist. Id. Dallum advised Briesemeister to

notify MSOP medical staff if his pain became severe. Id.

       “On or about August 20, 2016,” Briesemeister received an annual health assessment

from MSOP health services. Id. ¶ 18. The assessment noted that Briesemeister had “poor

dentition” and “intermittent right TMJ pain” and that he was “encouraged to use hot packs,

rest, use ibuprofen and [follow up] with [the] dentist when in discomfort.” Id. ¶ 18.

       On September 25, Briesemeister submitted a Client Medical Request Form to the

MSOP nursing director requesting immediate medical attention from a dentist for his

missing filling. Id. ¶ 19. The nursing director informed Briesemeister that he would

receive a pass to see the dentist within the next two weeks, but Briesemeister didn’t have

to wait that long. Id. ¶ 20. On September 28, Defendant Dr. David Laurin, a dentist

contracted to work at MSOP, examined Briesemeister and noted in Briesemeister’s chart

that he was experiencing intermittent bleeding and had gross caries (or decay) in his tooth

that was possibly non-restorable. Id. ¶¶ 20–22. Dr. Laurin filled the tooth. Id. ¶ 22.

       On October 3, Dr. Laurin examined Briesemeister again and determined that

Briesemeister had an abscess in his recently-filled tooth. Id. ¶¶ 20, 23. Dr. Laurin informed

Briesemeister that he could refer him to an endodontist for a root canal, a procedure for

which Briesemeister would have to pay out-of-pocket, or he could extract the tooth. Id.

Briesemeister opted to have the tooth pulled, and Dr. Laurin removed it. Id. After the

procedure, Briesemeister submitted a Client Medical Request Form inquiring whether he

would be receiving an antibiotic to treat infection and Vicodin for pain relief. Id. ¶ 24.

Briesemeister wrote that he understood these medications were to have been prescribed by


                                             5
Dr. Laurin, but the nursing staff had provided him with only naproxen for pain relief. Id.

Briesemeister reported that his jaw was swollen and that he was experiencing pain. Id.

Sunnarborg responded, advising Briesemeister to take the naproxen and that an antibiotic

was unnecessary. Id. Sunnarborg also advised Briesemeister that he should let staff know

if he experienced other problems. Id.

       On October 4, Briesemeister submitted Client Medical Request Forms to both

medical and dental staff, complaining of swelling, pain, difficulty swallowing, dizziness

and fatigue. Id. ¶¶ 27–29. MSOP medical and dental staff examined Briesemeister the

following day and, after consulting an outside physician, determined that Briesemeister

should be transported to a hospital for treatment of a suspected infection. Id. ¶¶ 20, 30–34.

At the hospital, physicians performed oral surgery to drain an abscess and administered IV

antibiotics. Id. ¶¶ 20, 35– 41. Briesemeister remained in the hospital until October 9. Id.

¶ 45. MSOP staff cared for Briesemeister after his hospital stay. Id. ¶¶ 45–48, 50, 52–64.

At one of Briesemeister’s follow-up appointments, Dr. Laurin explained that he prescribed

no antibiotic because he saw no signs of infection after he extracted Briesemeister’s tooth.

Id. ¶ 56. Dr. Laurin also stated that “he was wrong and that there was an infection but it

was deeper in the tissues and thus he was unable to visualize any [symptoms] to indicate a

need for antibiotic therapy at that time.” Id. (quoting dental chart).4

       Following these events, an investigative report was completed by Michael Woods,

the Regional Ombudsman of the Office of the Minnesota Ombudsman for Mental Health


4
      Briesemeister subsequently received two cards from Sunnarborg informing him that
appointments had been scheduled with a dentist to fill his extracted tooth. Id. ¶ 57.

                                              6
and Developmental Disabilities. Id. ¶¶ 67–109. In his report, Woods noted that MSOP

“did not have a dentist available to provide routine care during the relevant period in

question.” Id. ¶ 90. He further noted that Dr. Will[iam] was “available in ‘emergent’

situations” but that it was “unclear what circumstances would prompt either the MSOP

Hygienist or Health Services to request his intervention.” Id. Woods wrote that it was

“unclear, again due to lack of documentation, why Health Services did not refer Plaintiff

to be seen by the DOC Dentist” in May 2016. Id. ¶ 92. Woods raised concerns about

MSOP’s response to Briesemeister’s dental concerns, MSOP dental staff’s consideration

and handling of the x-rays taken in June 2016, and the deterioration of Briesemeister’s

tooth that occurred between the time his filling fell out and when it was replaced. Id. ¶¶ 68–

108. He also concluded that Briesemeister required oral surgery “due to a dental abscess

caused by a delay in adequately diagnosing and treating the [] tooth back on June 30, 2016.”

Id. ¶ 108. Woods recommended that MSOP staff should, in the future, “ascertain and

document” the reasons why clients miss appointments, “improve documentation in the

client’s Health Services and Dental charts,” and “take steps to ensure that the clients are

always provided with dental services, even during times when the program is without a

contracted dentist.” Id. ¶ 109.

                                                 II

                                                 A

       Briesemeister’s official-capacity claims must be dismissed for lack of subject-

matter jurisdiction because Briesemeister does not have Article III standing to pursue them.

“[A] suit against a state official in his or her official capacity is not a suit against the official


                                                 7
but rather is a suit against the official’s office.” Will v. Mich. Dep’t of State Police, 491

U.S. 58, 71 (1989). “As such, it is no different from a suit against the State itself.” Id. The

Eleventh Amendment bars claims for damages against state employees in their official

capacities. Andrus ex rel. Andrus v. Arkansas, 197 F.3d 953, 955 (8th Cir. 1999). But

“state officials may be sued in their official capacities for prospective injunctive relief when

the plaintiff alleges that the officials are acting in violation of the Constitution or federal

law.” Mo. Child Care Ass’n v. Cross, 294 F.3d 1034, 1037 (8th Cir. 2002) (citing Ex Parte

Young, 209 U.S. 123, 159–60 (1908)); see Verizon Md., Inc. v. Pub. Serv. Comm’n of Md.,

535 U.S. 635, 645 (2002) (“In determining whether the doctrine of Ex Parte Young avoids

an Eleventh Amendment bar to suit, a court need only conduct a straightforward inquiry

into whether the complaint alleges an ongoing violation of federal law and seeks relief

properly characterized as prospective.” (quotation omitted)). Here, Briesemeister does not

seek damages with his official-capacity claims; he “requests declaratory and injunctive

relief against Defendants in their official capacities only.” Compl. ¶¶ 2, H.

       To plead proper official-capacity claims, Briesemeister must allege facts showing

that he meets the jurisdictional standing requirements imposed by Article III, § 2 of the

United States Constitution. See City of Los Angeles v. Lyons, 461 U.S. 95, 101 (1983).

Article III standing requires a plaintiff to show (1) he or she suffered an injury-in-fact, (2)

a causal connection between the injury and the conduct complained of, and (3) that the

injury is likely to be redressed by a favorable decision. Lujan v. Defenders of Wildlife, 504

U.S. 555, 560–61 (1992). An injury-in-fact is “the invasion of a legally protected interest”

that is “concrete and particularized” and “actual or imminent, not conjectural or


                                               8
hypothetical.” Id. at 560 (citations and internal quotation marks omitted). When a plaintiff

seeks injunctive relief, “the ‘injury in fact’ element of standing requires a showing that the

plaintiff faces a threat of ongoing or future harm.” Park v. Forest Serv. of U.S., 205 F.3d

1034, 1037 (8th Cir. 2000); see Meuir v. Greene Cty. Jail Emps., 487 F.3d 1115, 1119 (8th

Cir. 2007) (“Standing to seek injunctive relief requires a plaintiff . . . to show a likelihood

of a future injury.”); Lyons, 461 U.S. at 105, 107 n.8 (stating a plaintiff must show a “real

and immediate threat” of future injury). “Past exposure to illegal conduct does not in itself

show a present case or controversy regarding injunctive relief . . . if unaccompanied by any

continuing, present adverse effects.” O’Shea v. Littleton, 414 U.S. 488, 495–96 (1974);

see Lyons, 461 U.S. at 105. To show he has standing to maintain his official-capacity

claims, then, Briesemeister must allege facts plausibly showing that he faces a threat of

ongoing harm or a likelihood of future injury. He has not. The injuries Briesemeister

alleges he suffered occurred more than three years ago between May and October of 2016.

See generally Compl. He alleges no facts suggesting that his injuries are ongoing or that

he faces a real or immediate threat that his rights will be violated by Defendants in the

future. Therefore, Briesemeister’s official-capacity claims must be dismissed.5


5
        Briesemeister’s request for declaratory relief does not alter this conclusion. When
“[t]here is no claimed continuing violation of federal law” or any threat of a future
violation, “the award of a declaratory judgment . . . would be useful in resolving the dispute
over the past lawfulness of [a defendant’s] action only if it might be offered in state-court
proceedings as res judicata on the issue of liability, leaving to the state courts only a form
of accounting proceeding whereby damages or restitution would be computed. But the
issuance of a declaratory judgment in these circumstances would have much the same
effect as a full-fledged award of damages or restitution by the federal court, the latter kinds
of relief being of course prohibited by the Eleventh Amendment.” Green v. Mansour, 474
U.S. 64, 73 (1985). If a plaintiff does not intend to make such a claim in later state

                                              9
                                              B

       Briesemeister’s individual-capacity damages claims must be dismissed because

they are not plausibly pleaded. As noted, supra at 2, n.1, in reviewing a motion to dismiss

for failure to state a claim under Rule 12(b)(6), a court must accept all the factual

allegations in the complaint as true and draw all reasonable inferences in the plaintiff’s

favor. Gorog v. Best Buy Co., 760 F.3d 787, 792 (8th Cir. 2014) (citation omitted).

Although the factual allegations need not be detailed, they must be sufficient to “raise a

right to relief above the speculative level . . . .” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007) (citation omitted). The complaint must “state a claim to relief that is plausible

on its face.” Id. at 570. “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly,

550 U.S .at 556). Pro se complaints are to be construed liberally, but “they still must allege

sufficient facts to support the claims advanced.” Stone v. Harry, 364 F.3d 912, 914 (8th

Cir. 2004) (citation omitted).

       Section 1983 provides that every person who, under color of law, deprives a citizen

of the United States “of any rights, privileges, or immunities secured by the Constitution

and laws, shall be liable to the party injured in an action at law, suit in equity, or other

proper proceeding for redress[.]” 42 U.S.C. § 1983. “To state a claim under § 1983, the


proceedings, “the declaratory judgment would serve no purpose whatever” in resolving a
dispute over the past lawfulness of a defendant’s action and is, therefore, unavailable. Id.
at n.2. The declaratory relief Briesemeister seeks is retrospective in nature and is, likewise,
unavailable in this case. See id.

                                              10
plaintiff must plead that a government official has personally violated the plaintiff’s

constitutional rights.” Jackson v. Nixon, 747 F.3d 537, 543 (8th Cir. 2014) (citation

omitted). A civilly committed individual’s right to medical care “arises under the Due

Process Clause of the Fourteenth Amendment.” Scott v. Benson, 742 F.3d 335, 339 (8th

Cir. 2014) (citation omitted); see U.S. Const. amend. XIV, § 1. When a person who is

civilly committed alleges a Fourteenth Amendment claim of constitutionally deficient

medical care, courts “apply the deliberate indifference standard from the Eighth

Amendment.” Mead v. Palmer, 794 F.3d 932, 936 (8th Cir. 2015) (quoting Scott, 742 F.3d

at 339); see Estelle v. Gamble, 429 U.S. 97, 104–05 (1976). “Whether an official was

deliberately indifferent entails both an objective and a subjective analysis” and the

application of the standard is a “factually-intensive inquiry.” Scott, 742 F.3d at 339–40

(quotation omitted); see Schaub v. VonWald, 638 F.3d 905, 915 (8th Cir. 2011). To prove

deliberate indifference, a plaintiff must show that “(1) he suffered from objectively serious

medical needs, and (2) the defendants actually knew of, but deliberately disregarded, those

needs.” Mead, 794 F.3d at 936 (citation omitted). “[M]ere disagreement with treatment

decisions does not rise to the level of a constitutional violation.” Fourte v. Faulkner Cty.,

746 F.3d 384, 387 (8th Cir. 2014) (quoting Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir.

2000)); see Long v. Nix, 86 F.3d 761, 765 (8th Cir. 1996) (“Prison officials do not violate

the Eighth Amendment when, in the exercise of their professional judgment, they refuse to

implement a prisoner’s requested course of treatment.”).




                                             11
                                               1

       A medical need is objectively serious if “it either has been diagnosed by a physician

as requiring treatment or is so obvious that even a layperson would easily recognize the

necessity for a doctor’s attention.” Scott, 742 F.3d at 340 (quotations omitted); see Holden

v. Hirner, 663 F.3d 336, 342 (8th Cir. 2011) (stating dental condition is a serious medical

need when an inmate “show[s] outward signs of injury, such as bleeding and swelling, that

a layperson would recognize” or “a medical professional diagnosed the dental pain as

requiring treatment.”). “Delay in the provision of treatment or in providing examinations

can violate [a civil committee’s] rights when the [civil committee’s] ailments are medically

serious or painful in nature.” Dadd v. Anoka Cty., 827 F.3d 749, 755 (8th Cir. 2016)

(quotation omitted). When a plaintiff “alleges that a delay in medical treatment constituted

a constitutional deprivation, ‘the objective seriousness of the deprivation should also be

measured by reference to the effect of delay in treatment.’” Coleman v. Rahija, 114 F.3d

778, 784 (8th Cir. 1997) (quoting Crowley v. Hedgepeth, 109 F.3d 500, 502 (8th Cir.

1997)); see Dadd, 827 F.3d at 756 (stating “no bright line exists” as to what length of delay

may give rise to a viable constitutional claim).

       Briesemeister plausibly pleads that he suffered an objectively serious medical need.

Accepting the allegations of the complaint as true, Briesemeister experienced several

physical symptoms that would have alerted a layperson to the need for medical care. These

included “a big hole” that left a “thin wall . . . around the edges” of a tooth, escalating pain,

swelling, difficulty swallowing, dizziness, and fatigue. Compl. ¶¶ 12, 20, 23, 27–41.

Again, accepting the truth of Briesemeister’s allegations, MSOP staff confirmed the


                                               12
seriousness of Briesemeister’s medical needs.          Dallum, for example, documented

Briesemeister’s complaints of pain and her observations that Briesemeister suffered from

swelling and possible pulpal exposure, and she determined that Briesemeister’s condition

warranted x-rays and a consultation with Dr. William. Id. ¶¶ 13–14, 95, 100. In support

of their motion to dismiss, Defendants seem to separate Briesemeister’s medical needs into

three distinct categories: the missing filling, the abscess that resulted in the extraction of

his tooth, and the infection that required his hospitalization and surgery. Mem. in Supp. at

6–7 [ECF No. 17]. Defendants argue that the missing filling was not an objectively serious

medical need and contend that Briesemeister did not suffer an objectively serious medical

need until just before his September 28 appointment. Id. This argument is not supported

by the law or the facts. The two cases Defendants cite to support this argument—Holden

and Mathison v. Swenson, 143 Fed. App’x 730 (8th Cir. 2005)—are distinguishable. In

Holden, the court affirmed the entry of summary judgment against a pretrial detainee’s

deliberate-indifference claim because there was no evidence showing visible symptoms of

tooth pain (swelling or infection, for example) and “no evidence any delay in treatment

negatively impacted his prognosis.” 663 F.3d 336 at 342–43. Similarly, in Mathison, the

court affirmed the entry of summary judgment against a prisoner’s deliberate-indifference

claim, noting that the prisoner “never complained of any dental problems” and, when he

was examined, showed “no swelling or signs of an abscess.” 143 Fed. App’x 730, 732 (8th

Cir. 2005). By contrast, Briesemeister alleges that he suffered visible symptoms of tooth

pain, that he complained to MSOP medical and dental staff concerning his problems, and

that a delay in treatment worsened his condition. See Compl. ¶¶ 11–12, 14–15, 19, 21–34,


                                             13
39, 93–108. The summary-judgment posture of the cases Defendants cite adds a reason to

distinguish them. Here, Briesemeister’s allegations must be accepted as true. No doubt

Briesemeister’s allegations concerning his missing filling are not as extreme as the facts in

some cases Defendants cite. See, e.g., Hartsfield v. Coburn, 371 F.3d 454, 457 (8th Cir.

2004) (concluding that plaintiff’s need for medical attention would have been obvious to

layperson from evidence of extreme pain resulting from loose or infected teeth

accompanied by bleeding, swelling, and difficulty sleeping and eating); Boyd v. Knox, 47

F.3d 966, 969 (8th Cir. 1995) (concluding that impacted and infected wisdom tooth,

accompanied by swelling and pus, presented serious medical need); Fields v. Gander, 734

F.2d 1313, 1315 (8th Cir. 1984) (concluding that plaintiff, who suffered from infected

tooth, swelling, and extreme pain, alleged facts that could support § 1983 claim). But it is

difficult to accept that a layperson wouldn’t recognize a “big hole” in a tooth that leaves

only a “thin wall” remaining as a serious medical need, particularly when accompanied by

pain and the other symptoms Briesemeister alleges to have experienced. Compl. ¶ 12.

                                             2

       Briesemeister must also allege that Defendants knew of, but deliberately

disregarded, his medical needs. Mead, 794 F.3d at 936. Deliberate indifference is “more

than negligence, more even than gross negligence.” Fourte, 746 F.3d at 387 (quotations

omitted); see Smith v. Clarke, 458 F.3d 720, 724 (8th Cir. 2006) (“Malpractice alone is not

actionable under the [E]ighth [A]mendment.”). The requisite mental state is “akin to

criminal recklessness: disregarding a known risk to the inmate’s health.” Gordon ex rel.

Gordon v. Frank, 454 F.3d 858, 862 (8th Cir. 2006); see Farmer v. Brennan, 511 U.S. 825,


                                             14
839–40 (1970). A plaintiff must show both that the defendant had actual knowledge that

the plaintiff’s medical condition created a substantial risk of serious harm and that the

defendant failed to act to abate that risk. See Coleman, 114 F.3d at 785–86; Long, 86 F.3d

at 765 (“[T]he failure to treat a medical condition does not constitute punishment within

the meaning of the Eighth Amendment unless prison officials knew that the condition

created an excessive risk to the inmate’s health and then failed to act on that knowledge.”).

“Deliberate indifference may be demonstrated by [those] who intentionally deny or delay

access to medical care or intentionally interfere with prescribed treatment, or by [] doctors

who fail to respond to . . . serious medical needs.” Dulany v. Carnahan, 132 F.3d 1235,

1239 (8th Cir. 1997). However, “[a]s long as this threshold is not crossed, [civilly

committed individuals] have no constitutional right to receive a particular or requested

course of treatment, and [] doctors remain free to exercise their independent medical

judgment.” Id. A plaintiff alleging a delay in treatment “must present verifying medical

evidence that [] officials ignored an acute or escalating situation or that these delays

adversely affected his prognosis.” Holden, 663 F.3d at 342 (citation and internal quotation

marks omitted); see Jackson v. Riebold, 815 F.3d 1114, 1120 (8th Cir. 2016).

       Briesemeister does not plausibly allege deliberate indifference. With respect to this

element of his claim, Briesemeister’s description of the care he received is self-defeating.6


6
       Briesemeister names MSOP Executive Director Nancy Johnston as a party in the
caption and identifies her position and address at MSOP, but he does not refer to her
anywhere else in the complaint. This is insufficient to allege Johnston’s personal
involvement in or direct responsibility for the alleged violations as required to plead a
§ 1983 claim against a supervisory defendant. See Jackson, 747 F.3d at 543; Marsh v.
Phelps Cty., 902 F.3d 745, 754 (8th Cir. 2018).

                                             15
If it was tied to a serious medical need, Briesemeister’s initial complaint of jaw pain on

May 24, 2016, was addressed by MSOP medical staff during an examination the next day.

Compl. ¶ 9. Medical staff recommended that Briesemeister take a pain reliever and follow

up with a dentist, and he had a follow-up appointment with dental hygienist Dallum on

June 6.   Id. at ¶ 10.   At that time, Briesemeister was not experiencing pain.         Id.

Briesemeister does not allege that the roughly two-week delay between his physical and

his June 6 appointment with Dallum shows deliberate indifference, and there is no plausible

reason to conclude it does. Though Sunnarborg’s initial response to Briesemeister’s June

26 Client Medical Request Form—describing how his filling had fallen out leaving a “big

hole”—was to put Briesemeister in line to see a dentist in September, Briesemeister’s June

29 complaint prompted the scheduling of an appointment with Dallum the following day,

on June 30. Id. ¶¶ 11–13. Thus, if Sunnarborg’s first response plausibly showed deliberate

indifference, Briesemeister’s allegations show that was remedied when he was given the

June 30 appointment and examination.          As Briesemeister describes the June 30

appointment, Dallum accurately recorded Briesemeister’s complaints, examined him, took

x-rays, documented her observations of swelling and dental pulp exposure, and chose to

consult with Dr. William. Id. ¶¶ 13–14, 95–96, 100. For his part, Dr. William is alleged

to have responded to Dallum’s call, communicated with her, and offered his opinion that

emergency care was not necessary. Id. ¶¶ 100–01. The conclusion that Briesemeister did

not require emergency care at that time may have been incorrect or even negligent, but

Briesemeister’s allegations regarding the June 30 examination do not plausibly show that

either Dallum or Dr. William was deliberately indifferent to Briesemeister’s condition. In


                                            16
response to Briesemeister’s complaints of more pain and difficulty eating, which he

communicated in a July 6 Client Medical Request Form, Dallum spoke with Briesemeister

on July 18, provided him with dental wax, and advised him to notify MSOP staff if his pain

became severe. Id. ¶¶ 15–17. Again, no allegations suggest that the twelve-day gap

between his submission of this form and his visit with Dallum plausibly shows deliberate

indifference. Briesemeister’s Sunday, September 25 request for immediate attention

resulted in an appointment with Dr. Laurin on Wednesday, September 28, at which time

Dr. Laurin is alleged to have first been made aware of Briesemeister’s condition and filled

the tooth. Id. ¶¶ 19–22. Briesemeister’s complaints and symptoms following Dr. Laurin’s

September 28 treatment were serious, but Briesemeister alleges that they were addressed

promptly.   Dr. Laurin’s discovery of the abscess during Briesemeister’s October 3

appointment prompted Dr. Laurin to pull the tooth during that same appointment. Id. ¶¶ 20,

23.   Briesemeister’s October 4 complaints of swelling and other serious symptoms

prompted an examination and hospitalization the next day. Id. ¶¶ 27–34. Briesemeister

alleges that Dr. Laurin’s treatment was deficient because the abscess and infection followed

soon after and because Dr. Laurin did not prescribe an antibiotic or Vicodin. See id. ¶ 24.

These allegations suggest, at most, negligence and Briesemeister’s disagreement with

treatment decisions. See id. ¶ 56. They do not plausibly suggest deliberate indifference.

The complaint’s allegations show that Dr. Laurin was responsive to and heedful of

Briesemeister’s condition. Briesemeister alleges that Sunnarborg “failed to take any

action” in response to his October 3 Client Medical Request Form asking that he be given,

not naproxen, but “real medicine” to treat his pain and swelling. Id. ¶ 24. Briesemeister


                                            17
alleges Sunnarborg responded on October 4, confirming: “[N]aproxen is correct—no

antibiotic needed. Should feel better. Let us know if you have any other problems.” Id.

These allegations—that Sunnarborg responded to Briesemeister’s inquiry the day after he

submitted it, though not with the answer Briesemeister wanted—no doubt show that

Briesemeister disagreed with this part of his treatment, but they do not plausibly show

deliberate indifference.7 Finally, Briesemeister alleges no facts suggesting that Defendants

acted with deliberate indifference after he returned to MSOP following his hospitalization.

       Briesemeister cites several Eighth Circuit cases that he says support his claims, but

these cases show that Briesemeister’s allegations are insufficient to plead a plausible

deliberate-indifference claim. For example, in Hartsfield, the plaintiff suffered from “a

severe toothache and three loose teeth.” 371 F.3d at 456. Prison officials “did nothing,”

and the jail doctor withheld all treatment for roughly six weeks for “nonmedical reasons—

[the plaintiff’s] behavioral problems.” Id. at 457. Briesemeister alleges nothing like that

here. He does not allege that Defendants ever deliberately withheld treatment for reasons

unconnected to his condition, and the delays in treatment he alleges do not resemble the

delay in Hartsfield.8 The other cases Briesemeister cites repeat the point. See Moore v.


7
       Briesemeister alleges that the two cards he received from Sunnarborg in mid-
October notifying him of appointments to fill his since-extracted tooth show deliberate
indifference. Compl. ¶ 57. No doubt this allegation shows an error, perhaps even a callous
one. But given that Briesemeister’s condition was fully treated at that point, the allegation
does not plausibly support an inference that Sunnarborg was deliberately indifferent to an
existing medical need.
8
        Obviously, whether deliberate indifference plausibly may be inferred from a delay
in treatment is a fact-dependent question. What if, for example, a prisoner alleged that
prison officials learned immediately that he had suffered a heart attack, a severed jugular

                                             18
Jackson, 123 F.3d 1082, 1086–87 (8th Cir. 1997) (noting multiple grievances had been

filed by inmate with no response and, despite dentist’s observation of a possible infection,

no treatment was provided until months later); Boyd, 47 F.3d at 969 (observing that dentist

waited three weeks to complete referral form to oral surgeon despite evidence he was aware

of impacted and infected wisdom tooth); Patterson v. Pearson, 19 F.3d 439, 440 (8th Cir.

1994) (noting evidence that dentist was aware of inmate’s swelling, headache, and severe

pain but did not extract tooth until almost a month later); Fields, 734 F.2d at 1314–15

(identifying issue of material fact as to whether sheriff intentionally delayed treatment for

infected tooth to compel inmate to pay earlier dental bill despite knowledge of inmate’s

pain).9

                                               *

          Briesemeister’s allegations are clear and very detailed. His complaint contains 113

paragraphs over 55 pages. In view of the complaint’s thoroughness and the conclusion that

its allegations are self-defeating, it would serve no purpose to permit Briesemeister the

opportunity to file and serve an amended complaint.




vein, or some similar, death-dealing condition? In these circumstances, a delay of even
several minutes might be probative of deliberate indifference.
9
       The report prepared by Regional Ombudsman Woods and its conclusions do not
lend plausibility to Briesemeister’s claims. The report identified flaws in MSOP’s
handling of Briesemeister’s care and its provision of dental treatment generally, but it did
not come close to finding facts or drawing legal conclusions suggestive of deliberate
indifference.


                                              19
                                      ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

ORDERED THAT:

      1.    Defendants’ Motion to Dismiss [ECF No. 14] is GRANTED.

      2.    Plaintiff’s complaint is DISMISSED with prejudice and on the merits.

               LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: February 18, 2020               s/ Eric C. Tostrud
                                       Eric C. Tostrud
                                       United States District Court




                                         20
